Citation Nr: 1756383	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include, posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder to include, PTSD, depression, anxiety, somatoform disorder, a pain disorder, and schizophrenia.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

4.  Entitlement to service connection for disc herniation of the lumbar spine with left S1 radiculopathy (previously claimed as low back disability).  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for weakness of lower extremities.

6.  Entitlement to service connection for left foot numbness (previously claimed as weakness of lower extremities).

7.  Entitlement to an increased evaluation for cervical spondylosis and arthritis status post anterior cervical discectomy and fusion, currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to March 1983, from January 1991 to September 1991, and from February 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Thus far, the RO has at least nominally limited its consideration of the Veteran's psychiatric claim to the matter of his entitlement to service connection for PTSD.  The evidence shows that he has been diagnosed with several other psychiatric disorders, however, to include generalized anxiety disorder, somatoform disorder, pain disorder and a depressive disorder.  Under the circumstances, the Board finds that his claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

In January 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for acquired psychiatric disorders (to include anxiety, depression, somatoform and pain disorder) left foot numbness, low back disability and increased evaluation for cervical spondylosis and arthritis status post anterior cervical discectomy and fusion, currently rate as 20 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a final rating decision entered in January 2008, the RO denied reopening the Veteran's claim of service connection for PTSD (previously claimed as depression), the Veteran was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's January 2008 decision during the one year following the mailing notice of that decision; nor was any new and material evidence received within a year.

3.  New and material evidence received since the time of the RO's January 2008 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim to reopen entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.

4.  By a final rating decision entered in July 2009, the RO denied reopening the Veteran's claim of service connection for a low back disability; the Veteran was advised of the RO's decision, and of his appellate rights.  

5.  The Veteran did not initiate an appeal of the RO's July 2009 RO decision during the one year following the mailing notice of that decision; nor was any new and material evidence received within a year.

6.  New and material evidence received since the time of the RO's July 2009 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the reopening of the Veteran's claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

7.  By a final rating decision entered in January 2008, the RO denied the Veteran's claim of service connection for a weakness of the lower extremities (currently claimed as left foot numbness); the Veteran was advised of the RO's decision, and of his appellate rights.

8.  The Veteran did not initiate an appeal of the RO's January 2008 RO decision during the one year following the mailing notice of that decision; nor was any new and material evidence received within a year.

9.  New and material evidence received since the time of the RO's January 2008 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the reopening of the Veteran's claim for service connection for weakness of the lower extremities and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The RO's January 2008 decision, denying the reopening of the Veteran's claim of service connection for PTSD (previously claimed as depression) is final.  38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.301, 20.1103 (2008).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156 (2017).

3.  The RO's July 2009 decision, denying the reopening of the Veteran's claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.301, 20.1103 (2009).

4.  New and material evidence has been received to reopen the Veteran's claim for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156 (2017).

5.  The RO's January 2008 decision, denying the Veteran's claim for service connection for weakness of the lower extremities (currently claimed as left foot numbness) is final.  38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.301, 20.1103 (2008).

6.  New and material evidence has been received to reopen the Veteran's claim for service connection for weakness of the lower extremities (currently claimed as left foot numbness).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2017); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

In the present case, the evidence reflects the RO denied the Veteran's claim for service connection for PTSD by a decision entered in September 1996.  Following a review of the claims file as it then existed, the RO concluded the evidence did not reflect the Veteran had been diagnosed with PTSD, but instead carried a diagnosis of paranoid schizophrenia.  The Veteran subsequently submitted several claims to reopen his entitlement to service connection for PTSD.  In a final January 2008 rating decision, the RO concluded the evidence did not reflect that the Veteran's depression (to include PTSD) was related to service or that it was permanently worsened as a result of service.  

No pertinent evidence was received during the one-year period following the mailing of notice of the RO's January 2008 decision.  See 38 C.F.R. § 3.156(b) (2008).  Nor did the Veteran initiate an appeal within that time frame.  38 C.F.R. §§ 20.200, 20.201 (2008).  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017); Jackson, supra.

In January 2017, the Veteran testified in a video conference before a member of the Board.  At the hearing, the Veteran testified that during his time in Baghdad, he was stranded on the side of the road alone for three days after his vehicle had broken down.  He was stranded with only a day and a half supply of water and had to sleep on top of his vehicle due to sand fleas.  "I didn't know if I was going to live or die."  See January 2017 Hearing Transcript at page 17.  He stated he was afraid because there were Iraqi soldiers walking around with weapons and no one was aware of his location for three days.  

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran has PTSD, through verifiable stressor information and that it may be related to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for PTSD is reopened.

Low Back Disability

In the present case the evidence reflects the RO denied the Veteran's claim for service connection for a low back disability by a decision entered in November 1992.  Following a review of the claims file as it then existed, the RO concluded Veteran's STRs were negative for treatment of back issues and a May 1992 back examination showed x-rays were negative.  The RO further noted there no spasms and that the Veteran walked with a normal gait.  The Veteran subsequently submitted several claims to reopen his entitlement to service connection for a low back disability.   In a final July 2009 rating decision, the RO denied reopening the Veteran's claim and concluded there was no evidence which showed the Veteran's low back disability incurred during a period of active duty service or that it was aggravated by his active service.

In July 2010, VA received a medical opinion letter from Dr. J.C.  This letter contends that the Veteran's lumbar spine issues are directly related to his active service.  

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that the Veteran's low back disability is related to his service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See Shade.  It is therefore new and material.  The claim for service connection for low back disability is reopened.

Weakness of Lower Extremities

In the present case, the RO, by a decision entered in January 2008, denied the Veteran's claim for service connection for numbness of the left foot  (previously claimed as weakness of the lower extremity) on grounds that a November 2007 VA compensation and pension examination found no medical evidence of neuromuscular weakness in the lower extremities.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2008).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2007); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); See Jackson.

In the January 2017 videoconference hearing, the Veteran testified that a camel stepped on his foot when he was on active duty in Baghdad.  See January 2017 Hearing Transcript at page 41.  Further, the Veteran testified that his treating doctor alleged his left foot numbness could be related to the issues with his back.  Id at 42.  This evidence was not before adjudicators when the Veteran's claim was last denied in January 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for weakness of the lower extremities, (i.e., that the Veteran has left foot numbness, and that it is related to his low back injury and/or his active service) and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for weakness of the lower extremities is reopened.


ORDER

1.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD, to include depression, schizophrenia, anxiety disorder, somatoform disorder, and pain disorder is reopened.

2.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for disc herniation of the lumbar spine with left SI radiculopathy (previously claimed as low back disability) is reopened.

3.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for numbness of the left foot (previously claimed as weakness of the lower extremity) is reopened.


REMAND

Regarding the Veteran's claim for an increased rating for cervical spondylosis and arthritis status post anterior cervical discectomy and fusion, a review of the record reflects that a remand is warranted in order to obtain an updated VA examination to assist in determining the current severity of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and/or any other appropriate agency to obtain verification of the following:

a.  Was the Veteran one of several soldiers who assisted as security, in the gathering of bodies/body parts after a patriot missile collided with a scud causing the death of 81 soldiers near the Khobar Towers, in Iraq, in January 1991?  

b.  Was the Veteran reported missing or unaccounted for during the month of February in 1991?

2.  If the Veteran's reported in service stressors have been verified, schedule the Veteran for a VA examination to determine if the Veteran's PTSD is related to service.  The entire claims file must be made available to the examiner.  Pertinent documents should be reviewed, including service treatment records, VA and private treatment records, statements of the Veteran, and any verified stressors.

The examiner should conduct a complete history and physical and offer an opinion as to whether the Veteran's PTSD at least as likely as not had its onset in service, is related to service or was aggravated by service or a service connected disability.

The examiner should determine whether the Veteran's previously diagnosed psychiatric disorders (anxiety disorder, somatoform disorder, pain disorder and depressive disorder) at least as likely as not incurred in service, are related to service or were aggravated by the Veteran's active service.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's disc herniation of the lumbar spine with left SI radiculopathy at least as likely as not had its onset in service, is related to service or was aggravated by service or a service connected disability.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran's left foot numbness at least as likely as not had its onset in service, is related to service or was aggravated by service or a service connected disability.

Determine whether the Veteran's left foot numbness is caused or aggravated by his low back disability.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his cervical spondylosis and arthritis status post anterior cervical discectomy and fusion.  The claims file must be made available to and reviewed by the examiner.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner should describe the nature and severity of the cervical spondylosis and arthritis status post anterior cervical discectomy and fusion.  Comment on the functional effects, if any, that his service-connected cervical spondylosis and arthritis status post anterior cervical discectomy and fusion have upon his ordinary daily activities, including work or employment.

Range of motion testing, in degrees, should be performed.  In reporting the range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The examiner should test ranges of motion in active motion, passive motion as well as in weight-bearing and non-weight-bearing (if applicable).  If the examiner is unable to conduct the required testing, he/she should clearly explain why.

6.  After completion of the above and any additional development deemed necessary, the appeal of service connection for PTSD (and all other acquired psychiatric disabilities), disc herniation, left foot numbness and increased rating for cervical spondylosis, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.  The analysis must rely on the facts of this case, and these include medical finding and results of appropriate testing/examinations as well as the Veteran's statements regarding the onset and progression of his symptoms.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


